                                                                                               FILED
                                                                                           (N CLERK'S OFFICE
                                                                                     U 8 DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                         -Ar     MAR 1 3 2019         ★
LENNOX FREEMAN,individually and on                                                      BROOKLYN OFFICE
behalf of all others similarly situated,

                                   Plaintiffs,
                                                                      MEMORANDUM & ORDER
                  against -
                                                                      17 CV 05162(RJD)(RER)

RIVER MANOR CORP. d/b/a ATRIUM CENTER FOR
REHABILITATION AND NURSING; RIVER MANOR
CARE CENTER,INC.; EXCELSIOR CARE GROUP,LLC;
RIVER MANOR ACQUISITION I, LLC;
RIVER MANOR ACQUISITION II, LLC; CONSTANCE LEIFER,
individually; and JOEL LIEFER,individually.

                                   Defendants.
                                                            X

DEARIE,District Judge:

                                                 OVERVIEW


         Plaintiff Lenox Freeman ("Plaintiff or "Freeman") brings this action on behalf of

himself and others similarly situated against his former employer. River Manor Corporation

d/b/a Atrium Center for Rehabilitation and Nursing and other related entities and individuals

(collectively,"Defendants").' Freeman brings overtime wage claims under the Fair Labor

Standards Act("FLSA")and New York Labor Law("NYLL")as well as a series ofrelated

NYLL claims. Defendants move for summary judgment and seek dismissal of Plaintiff's claims

because (i) Section 301 ofthe Labor Management Relations Act("Section 301" or"LMRA")

precludes Plaintiffs federal FLSA claims and preempts Plaintiffs state NYLL claims,^ and

'It is undisputed that all Defendants are "covered employers" within the meaning ofthe Fair Labor Standards Act
("FLSA")with annual gross volume of sales in excess of$500,000.

2 Section 301 ofthe LMRA ''preempts state-law claims that require interpretation ofan underlying
CBA ..,[sjimilarly, Section 301 precludes claims under the fLsA that involve interpretation ofa CBA." Ramirez
V. Riverbav Corp.. 35 F. Supp. 3d 513,522(S.D.N.Y. 2014)(emphasis added). Compare Cantave v. Uptown
Commc'ns.& Elec. Inc.. 2015 WL 4716539, at *4(E.D.N.Y. Aug. 7,2015)("[A]lthough FLSA claims that are truly
(ii) Plaintiffs claims are subject to the grievance and arbitration procedures set forth in the CBA,

which evince a "clear and unmistakable" intent to submit all overtime and employee

classification claims to arbitration, regardless of whether they arise under state or federal law or

under the terms of the CBA. Alternatively, Defendants argue that to the extent Section 301

precludes Plaintiffs FLSA claim, this Court should decline to exercise supplemental jurisdiction

over Plaintiffs remaining NYLL claims. For the reasons set forth below. Defendants' motion is

granted.

                                                BACKGROUND


    1.       The Collective Bargaining Agreement

         Plaintiff Freeman was a Licensed Practical Nurse("LPN")employed by Defendants,

ovmers and operators of a rehabilitation and care center in Brooklyn, New York,from

approximately 2004 through March 2016. Compl., ECF No. 1,1[2. Plaintiff and the putative

class he seeks to represent were parties to a CBA between Defendants and the 1199 SEIU United

Healthcare Workers East and the Greater New York Health Care Facilities Association, Inc.

Defs.' Local Rule 56.1 Statement of Undisputed Facts ("56.1 SUF"), ECF No. 25, 12. The

CBA provided for, inter alia^ a 35-hour work week consisting ofseven-hour work days,five

consecutive days per week. ECF No. 23-3, at 10; 56.1 SUF,K 21. Any work performed in

excess ofseven hours per day or 35 hours per week was compensated at a rate oftime-and-a-half

the employee's regular hourly rate, so long as the overtime work consisted of"services

specifically authorized by the Employer." ECF No. 23-3, at 10; 56.1 SUF,^ 23. Plaintiff and all



independent of a CBA are enforceable, the LMRA will preclude such claims that are inextricably intertwined with
the terms ofa CBA"(emphasis added)) with Allis-Chalmers Com, v. Lueck.471 U.S. 202,220(1985)("[W]hen
resolution of a state-law claim is substantially dependent upon analysis ofthe terms of an agreement made between
the parties in a labor contract, that claim must either be treated as a Section 301 claim or dismissed as preempted by
the federal labor-contract law"(emphasis added)).
others similarly situated worked one of three eight-hour shifts, with each shift including one hour

of uncompensated break time automatically deducted from Plaintiffs paycheck. CompL,ECF

No. 1, nil 4, 7. The CBA also permitted Defendants to make "reasonable working rules and

regulations," including making determinations pertaining to work shifts, so long as those rules

and regulations were "consistent with the terms and conditions of[the CBA]." ECF No. 23-3, at

38; 56.1 SUF1I29.

          The CBA's grievance and arbitration procedures provided that "[ajll complaints,

disputes, controversies or grievances...involving questions of interpretation or application of

any clause ofthis Agreement, or any acts, conduct or relations between any ofthe parties

hereto ... shall first be discussed with the Employer or its designee." ECF No. 23-3, at 7. To

the extent any "overtime claims" or "employee classification" disputes persisted between the

CBA parties, the agreement required grievances be presented to the Employer in writing "within

fifteen months after the claim arose or after such claim should reasonably have become known,

whichever is later." ECF No. 23-3, at 7; 56.1 SUF f 17. "Failure to give such notice within the

time frame set forth shall be deemed a waiver ofthe right to submit the grievance to arbitration."

ECF No. 23-3, at 7; 56.1 SUF H 18. If, after the employee presents his or her "overtime claim"

or "employee classification" dispute to the employer and "such complaint, dispute, controversy

or grievance is not disposed of, it shall be submitted forthwith to the Impartial Chairman

hereinafter named for arbitration and his decision shall be final and binding upon the parties

hereto." ECF No. 23-3, at 7.

    11.      Plaintiff's Employment

          Throughout his employment Plaintiff alleges that he and other LPNs were regularly

required to work past their scheduled shift end times, in excess of 35 hours per week and without
compensation. Compl., ECF No, 1, K 5. Plaintiff alleges he often worked anywhere from one to

three and a half hours past his scheduled shift. Id.![ 104. Moreover, Plaintiff alleges he and

other LPNs were regularly required to work through their one-hour uncompensated break times.

Id. H 105. Plaintiffclaims that notwithstanding this overtime work, one hour of"break time" was

automatically deducted fi^om his weekly paycheck. Id. Plaintiff also alleges he worked past his

scheduled shifts and during his hour-long breaks with the knowledge and consent of Defendants.

Id. Ultimately, Plaintiff claims his work week not only exceeded 35 hours, as provided for in the

CBA,but often exceeded 40 hours, entitling him to overtime under the FLSA. Id. H 106-08.

However, Defendants contend Plaintiff is not entitled to overtime wages because his after-hours

work did not consist of"services specifically authorized by the Employer." 56.1 SUF       30, 33.

In support of his remaining NYLL claims. Plaintiff alleges Defendants failed to pay his agreed

upon wages and to provide accurate wage statements and made unlawful deductions from his

paycheck related to transportation, uniforms, as well as other "unknown deductions" notated in

his pay stub as"AMI LNGVITY,""NR,""TR,""UF N"and "LNGVTT." Compl.,ECF No. 1,

H 109-10.

   Ill      Plaintiffs Federal Court Litigation

         Plaintiff filed his Complaint on August 31,2017 bringing claims under the FLSA and

NYLL principally for unpaid overtime wages. Compl.,ECF No. 1. Defendants argue Section

301 ofthe LMRA precludes Plaintiffs federal claims and preempts Plaintiffs state law claims.

Defs.' Mem. in Supp. of Summ. J., ECF No. 24, at 2-3 ("Defs.' Br."). Section 301 of the LMRA

"governs claims ... substantially dependent on" or "inextricably intertwined" with analysis of a

CBA,Johnson v. D.M. Rothman Co.. Inc.. 861 F. Supp. 2d 326,331-32(S.D.N.Y. 2012), and

provides a federal cause of action for employees against their employers for breach of a CBA
once the employee "exhaust[s] grievance procedures provided by the relevant[CBA]," including

any arbitration procedures. Douehertv v. American Tel. & Tel. Co..902 F.2d 201,203(2d Cir.

1990). The principles underlying Section 301 reflect the judiciary's preference for enforcing

previously "agreed-upon contractual remedies over judicial intervention." Kazolias v. IBEW LU

363. 2012 WL 6641533, at *22(S.D.N.Y. Dec. 11, 2012)(noting "exhaustion gives unions and

employers an opportunity to resolve disputes"(citing Republic Steel Corp. v. Maddox.379 U.S.

650,653 (1965)')'): see also Baeuidv v. Boro Transit Inc.. 283 F. Supp. 3d 14,24(E.D.N.Y.

2017)("[A]n employee is required to attempt to exhaust any grievance or arbitration remedies

provided in the[CBA]... subject to very limited judicial review, he will be bound by the result

according to the finality provisions ofthe agreement"(citing DelCostello v. Int'l Bd. Of

Teamsters. 462 U.S. 151, 163-65 (1983))).

       Here, Defendants assert Plaintiffs federal and state law claims are either precluded or

preempted under Section 301 because they are "substantially dependent" on and "inextricably

intertwined" with an analysis of[the] CBA"—in particular whether Plaintiff was performing

"specifically authorized""services" during his alleged overtime hours. See Johnson. 861 F.

Supp. 2d at 331-32; Defs.' Br., EOF No. 24, at 2-3. Alternatively, Defendants submit Plaintiffs

remaining NYLL claims are pendent state law claims that should be dismissed for lack of

supplemental jurisdiction absent a proper FLSA anchor claim. Id. at 3. After Plaintiff filed his

Complaint and before discovery. Defendants filed the instant motion for summaryjudgment and

accompanying memorandum oflaw seeking to dismiss Plaintiffs claims in their entirety. Defs.'

Mot. Summ. J, ECF No. 22, Defs.' Br., ECF. No. 24.

       First, the Court finds Plaintiffs FLSA claim mischaracterizes the source of his overtime

entitlement and ultimately requires an analysis ofthe CBA: Plaintiff maintained a 35-hour work
week and he is not entitled to FLSA overtime wages for work performed between 35 and 40

hours per week. Indeed,"overtime" has a technical and restricted definition under the FLSA and

as a result, Plaintiffs right to "overtime" wages under 40 hours per week arises solely out ofthe

CBA. Even if Plaintiff worked over 40 hours per work week and is entitled to FLSA overtime

wages, his FLSA claim is nevertheless precluded by Section 301 because attempting to reach

Plaintiffs FLSA overtime claim out of sequence with his contractual overtime claim for hours

worked under 40 per week would be impractical, unworkable and would go against the

judiciary's preference for arbitration. Second. Plaintiffs NYLL claims for overtime wages,

"agreed upon wages," inaccurate wage statement and unlawful wage deductions similarly depend

upon an analysis and interpretation ofthe CBA and are thus preempted by Section 301.^ Finally,
even though the arbitration clause in the CBA lacks the specificity required to evince a "clear

and unmistakable" intent to arbitrate purely statutory claims, because Plaintiffs statutory claims

are either precluded or preempted by Section 301 and require interpretation ofthe CBA,the

"clear and unmistakable" standard does not apply.

                                             LEGAL STANDARD


    /        Summary Judgment Standard

         Under Rule 56 a party is entitled to summary judgment if, on the record before the Court,

there exists "no genuine dispute as to any material fact and the movant is entitled to judgment as



^ In the alternative, Defendants argue that because PlaintifPs FLSA claim must be dismissed pursuant to Section
301, the Court should simply decline to exercise supplementaljurisdiction over Plaintiffs remaining state law
claims. See e.g.. Diaz v. Amedeo Hotels Ltd. P'Shio. 2016 WL 1254243, at *5(E.D.N.Y. Mar. 29,2016)("When
all ofa plaintiffs federal claims are dismissed at summary judgment, district courts routinely decline to exercise
supplemental jurisdiction over any remaining state law claims."). However, because Plaintiffs state law claims are
"in fact preempted by [Section 301]" the Court retains federal question jurisdiction over Plaintiffs state law claims
and need not undertake an analysis under 28 U.S.C.§ 1367. Vera v. Saks & Co.. 335 F.3d 109,113-14(2d Cir.
2003)("The unusual preemptive power accorded section 301 extends to create federal jurisdiction even when the
plaintiffs complaint makes no reference to federal law"(citing Livadas v. Bradshaw.512 U.S. 107,122 n.l6
(1994))).
a matter of law." Fed. R. Civ. P. 56(a). The moving party bears the burden of establishing that

"no genuine issue of material fact exists" while the court views all evidence in the light most

favorable to the non-moving party. Marvel Characters. Inc. v. Simon. 310 F.3d 280,286(2d Cir.

2002). "Nevertheless, the nonmoving party must set forth specific facts showing that there is a

genuine issue of material fact for trial." Shannon v. New York Citv Transit. Auth.,332 F.3d 95,

99(2d Cir. 2003); Diaz. 2016 WL 1254243, at *2("An issue offact is 'material'...if it might

affect the outcome ofthe suit under the governing law, while an issue offact is 'genuine' ifthe

evidence is such that a reasonable jury could return a verdict for the nonmoving party"). The

Court's role "is not to resolve disputed issues offact but to assess whether there are any factual

issues to be tried, while resolving ambiguities and drawing reasonable inferences against the

moving party." Knight v. U.S. Fire Ins. Co.. 804 F.2d 9,11 (2d Cir. 1986).

    11.      Workers'Rights Under the FLSA and NYLL

          Plaintiff pleads wage-related claims arising out of the FLSA and NYLL. The FLSA and

NYLL provide overtime wages for employees who work over 40 hours per week at a rate "not

less than one and one-half times the regular rate" of pay. 29 U.S.C. § 207(a)(1); 12 N.Y. Comp.

Codes R.& Regs. § 142-2.2(2012). As a general matter, these rights to overtime wages exist

independently ofany contractually-created rights to overtime wages. Barrentine v. Arkansas-

Best Freight Svs.. Inc.. 450 U.S. 728, 745 (1981).

          However,if an employee brings FLSA or NYLL claims "substantially dependent" on or

"inextricably intertwined" with an einalysis ofthe CBA's terms of employment,then Section 301

ofthe LMRA,which provides a cause of action for breach ofa CBA,will govern the procedural

trajectory ofthose statutory claims. Caterpillar Inc. v. Williams.482 U.S. 386,394(1987);

Doughertv. 902 F.3d at 203(where plaintiffs "formulate their complaint as based on" state or
federal wage law "that formulation is not binding upon [the court] where rights and obligations

under the pertinent collective agreement are inextricably involved in the underlying claim");

Johnson. 861 F. Supp. 2d at 331-32("The preemptive effect of[Section] 301 assures that

arbitration agreements are enforced"); see also Lingle v. Norge Div. of Magic Chef. Inc.. 486

U.S. 399,404(1988)(finding Section 301 promotes "the peaceable, consistent resolution of

labor management disputes"). Section 301 mandates that to the extent an employee brings

statutory claims "substantially dependent" on or "inextricably intertwined" with the CBA^s terms

of employment, the employee must follow the CBA's grievance and arbitration procedures

before bringing a claim in federal court. Dougherty. 902 F.2d at 203-04; Cantave. 2015 WL

4716539, at *5("Before bringing an action pursuant to [Section] 301 ofthe LMRA,the

employee must exhaust grievance procedures provided by the relevant CBA").

         Accordingly, Section 301 precludes FLSA claims and preempts state labor law claims

involving interpretation of a CBA in order to ensure "arbitration agreements are enforced" and to

promote the consistent treatment of CBAs under federal law. Johnson. 861 F. Supp. 2d at 332

(Section 301 "will preclude such claims that are inextricably intertwined with the terms of a

CBA"(emphasis added)(citing Lingle. 486 U.S. at 404))."* The "legal character" ofan
employee's statutory claim must thus be capable ofa "truly independent" resolution to be

enforceable in federal court without first exhausting the CBA's grievance and arbitration

procedures. Dougherty. 902 F.2d at 203-04.




 However, a claim is not "inextricably intertwined" with the interpretation ofa CBA simply because the CBA must
be consulted. Livadas. 512 U.S. at 123-24; Vera. 335 F.3d at 115 (finding Section 301 does not mandate preemption
ofstate law claims requiring "mere referral" to a CBA to determine "information such as rate of pay and other
economic benefits that might be helpful in determining the damages to which a worker prevailing in a state-law suit
is entitled").

                                                         8
         Finally, collectively bargained agreements to arbitrate "truly independent," as opposed to

"inextricably intertwined," statutory claims must be "clear and unmistakable." Wright v.

Universal Mar. Serv. Corp.. 525 U.S. 70,80-81 (1998); Lawrence v. Sol G. Atlas Realty Co.,

Inc.. 841 F.3d 81,83(2d Cir. 2016). A "clear and unmistakable waiver exists where one oftwo

requirements is met:(1)the arbitration clause contains an explicit provision whereby an

employee specifically agrees to submit all causes of action arising out of his employment to

arbitration, or(2)the arbitration clause specifically references or incorporates a statute into the

agreement to arbitrate disputes." Alderman v. 21 Club Inc.. 733 F. Supp. 2d 461,469(S.D.N.Y.

2010); see also Lawrence. 841 F.3d at 84(a "clear and unmistakable" waiver "must,at the very

least, identify the specific statutes the agreement purports to incorporate or include an arbitration

clause that explicitly refers to statutory claims"(citing Ibarra v. United Parcel Serv.. 695 F.3d

354, 359-60(5th Cir. 2012))). This is an "exacting standard" and waiver provisions that can be

construed to refer only to contractual matters in dispute,"even if the issues involved are

coextensive" with a statutory right, are not "clear and unmistakable". Lawrence. 841 F.3d at 84-

85(CBA that "broadly prohibits the employer from engaging in unlawful discrimination and

compels arbitration of'disputes' regarding this prohibition" did not make "unmistakably clear

that 'disputes' included statutory discrimination claims").

                                           DISCUSSION


    I.       Plaintiffs Overtime Wage Claims

             a. FLSA Overtime Wages

         Plaintiff alleges he is entitled to overtime wages under the FLSA because he worked over

40 hours per week without payment. Compl.,ECF No.l,HH 106,112-16. Plaintiff contends that

because his overtime claim seeks wages in accordance with "the express language ofthe FLSA,"
his claim does not require interpretation ofthe CBA and must be resolved in federal court rather

than in accordance with his CBA's arbitration procedures. PI. 0pp. to Defs.' Mot. Summ.J.,

ECF No.26, at 4("PI. Br."). Defendants counter that Plaintiffs entitlement to any overtime

wages—triggered once an employee works more than 35 hours per week performing "services

specifically authorized by the Employer"—depends on an interpretation of certain terms ofart in

the CBA and must be resolved in accordance with the CBA's arbitration procedures. Defs.' Br.,

ECF No. 24, at 1-3. Otherwise, Defendants submit, the Court, rather than an arbitrator with

"intimate knowledge ofthe work done by[LPNs in Plaintiffs union] and/or how other

employers covered by the Atrium LPN CBA previously have specifically authorized overtime

services," would be tasked with interpreting the CBA and determining "whether such services

were services [Plaintiffs union] intended to be covered by the Atrium LPN CBA." Id. at 10-11.

Defendants contend such a result would run contrary to the exhaustion principles underlying

Section 301 ofthe LMRA as well as the judiciary's preference for arbitration. The Court agrees

Plaintiffs FLSA claim is precluded by Section 301 of the LMRA,but not because the CBA's

overtime provision applies as broadly as Defendants appear to argue. Plaintiffs FLSA overtime

claim is precluded by Section 301 because, as a practical matter, it is inextricably intertwined

with his separate contractual entitlement to overtime wages for hours worked between 35 and 40

per week and the two entitlements create a "hybrid" overtime claim best resolved in accordance

with the parties' CBA.

        Plaintiff is correct that he is entitled to FLSA overtime wages for work performed in

excess of40 hours per week; however. Plaintiff ignores the fact that his CBA caps his work

week at 35 hours and provides a contractual right to overtime for hours worked between 35 and

40 per week only so long as he performs "services specifically authorized by the Employer."


                                                 10
ECF No. 23-3, at 10; 56.1 SUF,fl 21,23. Though the FLSA does not define overtime'Svork"

quite as narrowly, the statute only applies to overtime work exceeding 40 hours per week.^
Thus, before Plaintiff is even eligible to receive FLSA overtime, a trier offact must assess

Plaintiffs wage claim for hours worked between 35 and 40 per week—an undertaking that is

wholly dependent on an interpretation ofthe CBA's terms ofemployment and thus effectively

off limits to the Court in light of Section 301.^

         Accordingly, even though it may "ultimately be necessary to decide an FLSA claim," for

work exceeding 40 hours, as a practical matter Plaintiffs FLSA claim is "premature" because

"the threshold question"—^whether Plaintiff is entitled to contractual overtime for hours worked

between 35 and 40—"is a factual dispute arising under the CBA and subject to the CBA's

grievance procedures." Hoods v. Kevsnan Enerev. 822 F. Supp. 2d 301,303(E.D.N.Y. 2011).

To that end. Plaintiffs successive overtime wage claims effectively comprise a single "hybrid"

claim for overtime wages arising out of both the CBA and the FLSA. Practically, the two parts

ofthis "hybrid" claim cannot be resolved out of order and must be evaluated in the sequence in

which they accrued. This requires resolution ofPlaintiffs contractual overtime claim before

Plaintiffs FLSA overtime claim. Compare Hoops. 822 F. Supp. 2d at 306(finding Plaintiffs

right to FLSA overtime wages depended on resolution of his entitlement to a "night shift

differential" which was"a contractual right under the CBA"that "must be submitted to the

grievance procedures in the CBA")with Alderman. 733 F. Supp. 2d at 469(S.D.N.Y. 2010)



^ Overtime "work" is compensable under the FLSA if it is "integral and indispensable to the [employee's] principal
activities." Adams v. Alcoa. Inc. 822 F. Supp. 2d 156,162(N.D.N.Y. 2010: see also Gorman v. Consolidated
Edison Corp.. 488 F.3d 586,594(2d Cir. 2007)).

^ "Overtime" has a technical and restricted definition under the FLSA and unless and until FLSA overtime
thresholds—here, over 40 working hours per week—are met and exceeded, the FLSA's statutory entitlement to
overtime rates is inapplicable.


                                                        11
 (where CBA "only guarantees" an 18% gratuity, a "claim for more than 18% is not properly one

 under the CBA" but an independent statutory claim under NYLL that need not be resolved in

 accordance with the CBA's grievance procedures).

          To find otherwise would place the Court in the position of attempting to artificially

 isolate and resolve Plaintiffs FLSA claim without encroaching on "forbidden ground"—

 Plaintiffs entitlement to contractual overtime. Johnson. 861 F. Supp. 2d at 333("[T]he Court

 cannot address Plaintiffs'[FLSA overtime] claims without digging into forbidden ground," L^,

 whether wage differentials available under the CBA should be included in Plaintiffs FLSA

 overtime); see also Caterpillar. Inc.. 482 U.S. at 394. But see Gvecsek v. J.P. Hosan Coring &

 Sawing. Corp.. 2019 WL 1059998(S.D.N.Y. Mar. 6, 2019)(Plaintiff stated a plausible and

 independent FLSA overtime claim where he maintained a 40-hour work week and alleged work

  performed in excess of40 hours); Polanco v. Brookdale Hosp. Medical Ctr.. 819 F. Supp. 2d 129

 (2011)(same). If Plaintiffs entitlement to overtime for work under 40 hours per week is

 "forbidden ground" to the Court and the Court cannot realistically address Plaintiffs overtime

 for over 40 hours in a vacuum,then the task of resolving Plaintiffs "hybrid" overtime claim

  must fall to an arbitrator who will bear in mind the longstanding principle that"FLSA rights

  cannot be abridged by contract" for overtime hours over 40 hours per week. Barrentine. 450

  U.S. at 740.^ This approach strikes the appropriate balance between the judiciary's strong

  preference for "agreed-upon contractual remedies" and reluctance to undermine previously

  bargained-for arbitration procedures, Kazolias. 2012 WL 6641533,at *22, with the need for


'To be clear, if Plaintiff actually worked over 40 hours per week and the CBA's language regarding "services"
  "specifically authorized" by Defendants covers something less than "work" authorized by the FLSA,the FLSA
  standard must govern unless the CBA contains a "clear and unmistakable" waiver of its members' right to FLSA
  overtime. See Wright. 525 U.S. at 80("Although [the right to a judicial forum] is not a substantive right...[it] is
  ofsufficient importance to be protected against less-than-explicit union waiver in a CBA").

                                                           12
FLSA rights to "take precedence over conflicting provisions in a collectively bargained

compensation arrangement," Barrentine. 450 U.S. at 740-41;s^ supra note 7.

        Indeed, though the nature ofPlaintiffs overtime work in Polanco is virtually identical to

the work alleged here, in Polanco the Court did not need to unearth "forbidden ground"—

overtime wages for hours worked less than 40 hours per work week. Johnson. 861 F. Supp. 2d at

333. The allegations in Polanco "assert[ed] an independent FLSA violation that does not rest

upon any interpretation ofthe CBA." Id; see also Gvecsek. 2019 WL 1059998, at *4. Here, on

the other hand. Plaintiff"has not identified any source" of his right to overtime for hours worked

between 35 and 40 per work week "other than a[CBA]," Dovle v. United Airlines. Inc.. 914 F.

Supp. 2d 325,337(E.D.N.Y. 2012), and as a practical matter the Court cannot leap over

Plaintiffs contractual overtime to reach his FLSA overtime claim. Such a result would be

unworkable and in conflict with Section 30rs primary purpose—^to ensure "arbitration

agreements are enforced" and promote uniform treatment of CBAs under federal law. Johnson.

861 F. Supp. 2d at 332(citing Lingle. 486 U.S. at 404).

         Plaintiffs FLSA overtime claim is thus precluded by Section 301. As a general matter,

employee-plaintiffs are not foreclosed from pursuing FLSA claims for overtime wages in federal

court that are "truly independent" of contractual rights under a CBA,Gvecsek. 2019 WL

1059998, at *4; Polanco. 819 F. Supp. 2d at 134-35; however, in this case. Plaintiff brings a

"hybrid" overtime claim arising out of both the CBA and the FLSA. Plaintiff cannot bypass his

CBA's grievance and arbitration procedures in an attempt to resolve successive overtime claims

out of order and ultimately seek relief for contractually-conferred overtime under the guise of an

already dubious entitlement to statutory overtime wages.^ Stolarik v. New York Times Co.. 323


® Setting aside Plaintiffs contractual right to overtime, it is not even clear Plaintiff has adequately pleaded an FLSA
overtime claim for hours worked over 40 per work week. To state an FLSA unpaid overtime claim, a plaintiff"must
                                                          13
F. Supp. 3d 523, 543(S.D.N.Y. 2018)("Allowing Plaintiff to evade the requirements of[Section

301] by relabeling his contract claim as a [statutory] claim would elevate form over substance

and contravene the policies animating Section 301"(citing Allis-Chalmers. 471 U.S. at 211));

Williams v. Comcast Cablevision ofNew Haven. Inc.. 322 P. Supp. 2d 177,182(D. Conn. 2004)

("In making the preemption determination, it is the substance of plaintiffs claim, and not its

characterization in the complaint, that controls"),

             b. NYLL Overtime Wages

        "The NYLL largely adopts the same standard as the ELSA with regard to overtime

compensation." Fermin v. Las Delicias Peruanas Restaurant. Inc.. 93 F. Supp. 3d 19,43

(E.D.N.Y. 2015); NYLL § 663(employees have a private right of action against their employer

ifthey are paid "less than the wage to which [they are] entitled under the provisions of[Article

19] oftheNYLL").^

         Therefore, for the reasons described above with respect to Plaintiffs FLSA claim.

Plaintiffs NYLL overtime claim is, as a practical matter,"inextricably intertwined" with his

predicate contractual overtime claim for hours worked between 35 and 40 per week. It would be

similarly impractical and unworkable to resolve Plaintiffs NYLL claim for overtime wages in



provide sufficient detail about the length and frequency oftheir unpaid work to support a reasonable inference that
they worked more than forty hours in a given week." Watkins v. First Student. Inc.. 2018 WL 1135480, at *8
(S.D.N.Y. Feb. 28,2018)(citing Nakahata v. N.Y.-Presbvterian Healthcare Svs.. Inc.. 723 F.3d 192,201 (2d Cir.
2013)). Allegations that a plaintiff"typically" or "occasionally" or "often" worked certain shifts or missed certain
breaks are inadequate for pleading purposes because "such allegations invite speculation." Id.(citing Lundv v.
Catholic Health Svs. ofLong Island Inc.. 711 F.3d 106, 114-15(2d Cir. 2013)). A plaintiff must allege "particular
facts" to allow a court to conclude that he "plausibly was not compensated for overtime." Id. Here, Plaintiff
provided some information regarding the nature and extent of"overtime" worked, but Plaintiff"failed to identify the
weeks during which he worked more than forty hours and the specific number of hours he worked during such
weeks." Id.(citing Johnson v. Equinox Holdings. Inc.. 2014 WL 3058438, at *4(S.D.N.Y. July 2,2014). This lack
of specificity undermines the plausibility of Plaintiffs FLSA claim and only reinforces the Court's conclusion that
any overtime wages due to Plaintiff are at least initially dependent upon a contractual right created by the CBA.
^ Article 19 ofthe NYLL requires employers pay employees "for overtime at a wage rate of one a one-halftimes the
employee's regular rate" for hours worked in excess of40 hours in one work week. Polanco. 819 F. Supp. 2d at 133
(citing 12 N.Y. Comp. Codes. R.& Regs. § 142-2.2).
                                                         14
excess of40 hours per week without first resolving his contractual right to overtime wages for

hours worked between 35 and 40 per week. Lingle. 486 U.S. at 399(Section 301 preempts state

law claims "founded directly on rights created by [CBAs]" as well as "claims substantially

dependent upon an analysis of a collective bargaining agreement"). Plaintiffs NYLL overtime

claim is thus preempted by Section 301 and must be resolved in accordance with the CBA's

grievance procedures. Vera. 335 F.3d at 116; Johnson. 861 F. Supp. 2d at 332-333.

   11      Plaintiffs Remaining NYLL Claims

        Plaintiffs remaining NYLL claims relate to (i) failure to pay agreed upon wages, NYLL

§ 191(l)(d),(ii) unlawful wage deductions, NYLL § 193 and (iii) failure to provide accurate

wage statements, NYLL § 195(3). Like Plaintiffs overtime wage claims. Plaintiffs remaining

NYLL claims are "inextricably intertwined with consideration ofthe terms ofthe[CBA]"such

that they are preempted by Section 301 and must be resolved in accordance with the CBA's

grievance procedures. Allis-Chalmers. 471 U.S. at 213.

           a. Agreed upon wages

        NYLL § 191(l)(d) requires employees "be paid the wages earned in accordance with the

terms ofemployment, but not less frequently than semi-monthly,on regular pay days designated

in advance by the employer." NYLL § 191(l)(d)(emphasis added). If an employee's "agreed

upon wages" require "mere consultation" with a CBA,the claim will not be preempted by

Section 301. Johnson. 861 F. Supp. 2d at 332("[Section] 301 does not mandate preemption of

state law claims requiring 'mere referral' to a CBA""for information such as rate ofpay").

Similarly, where an employee's entitlement to statutory wages is undisputed and the only

question is whether those wages were actually paid. Section 301 does not mandate preemption.

Scott V. Citv of New York. 592 F. Supp. 2d 386,406(S.D.N.Y. 2008)(statutory claims not


                                                15
preempted where plaintiffs allege that shift differentials to which they are indisputably entitled

were not properly included in overtime pay). However,if"the reported [NYLL] violation is

based on a failure to pay ... in accordance with the terms ofa CBAf Ellis v. HarperCollins

Publishers. Inc.. 2000 WL 802900, at *2(S.D.N.Y. Jun. 21,2000)(emphasis added), and those

terms require substantive interpretation and analysis, the plaintiffs agreed upon wage claim will

be preempted by Section 301. See also Hoops. 822 F. Supp. 2d at 307-08(finding preemption

because "the Court cannot adjudicate the statutory claim without ruling on a contract claim").

       The terms ofPlaintiffs employment, his entitlement to overtime, shift differentials and

longevity and experience payments, are set forth in the CBA. However,Plaintiffs entitlement to

these wages is not incontrovertible. Cf. Scott, 592 P. Supp. 2d at 406. For example. Plaintiff is

not entitled to overtime wages for hours worked between 35 and 40 per week unless he performs

"specifically authorized" "services"—^terms of art requiring analysis and interpretation ofthe

CBA. Therefore, the Court cannot determine whether Plaintiff was paid "wages in accordance

with the terms of[his]employmentf NYLL § 191(l)(d), without first interpreting the terms of

the CBA and resolving whether Plaintiff performed overtime "services specifically authorized"

by Defendants, soe Hoops. 822 F. Supp. 2d at 307-08. Plaintiffs agreed upon wage claim is thus

preempted by Section 301.

            b. Unlawful Wage Deductions

        Under NYLL § 193 "no employer shall make any charge against wages,or require an

employee make any payment by separate transaction unless such charge or payment is permitted

under subdivision one ofthis section or is permitted or required under any provision of a current

collective bargaining agreement." NYLL § 193; see also Lew v. Verizon Info. Servs.. Inc.. 498

F. Supp. 2d 586,598(E.D.N.Y. 2007).



                                                 16
       Plaintiff alleges a variety of unlawful wage deductions, including deductions for

transportation, uniforms and "other deductions notated as:"AMT LNGVITY,""NR,""TR","UF

N," and "LNGVITT." However,determining whether these deductions were "permitted or

required under any provision of[the CBA]," NYLL § 193, requires interpretation ofthe CBA

and the parties' prior course of dealing, Stolarik. 323 F. Supp. 3d at 543-44(where "the crux of

Plaintiffs claim" is that the Defendant failed to pay him "the salary set forth in the governing

[CBA]... it is clear that Plaintiff is seeking to enforce the CBA itself and not seeking to enforce

state rights independent ofthe CBA").

        For example,the CBA provides that "[t]he Employer shall furnish and maintain all

uniforms of Employees, except that where an Employee furnishes and maintains his or her own

uniform such Employee shall receive an allowance oftwo dollars and fifty cents per week."

ECF No. 23-3, at 20(emphasis added). The CBA is silent with respect to whether the employer

can deduct the cost of"fumish[ing]" and "maintain[ing]" a uniform from an employee's

paycheck. Cf In re World Trade Center Disaster Site Litigation. 754 F.3d 114,122(2d Cir.

2014)("In limited circumstances, a court may supply a missing term in a contract...ifthe

contract is ambiguous and the term may be fairly and reasonably fixed by the surrounding

circumstances and the parties' intent"). Accordingly, to resolve this claim the Court would

"have to ascertain whether the [uniform] deductions were permitted under the CBA[]... plainly

requir[ing] the court's interpretation ofthe CBA[]" and whether, the $2.50 uniform allotment for

employees furnishing their own uniforms implies a $2.50 uniform deduction for employees who

receive their uniform from the employer. Lew.498 F. Supp. 2d at 597-98; see also Vera. 335

F.3d at 115 n.l (finding that plaintiffs claims required interpretation ofa CBA and that in the

context of Section 301 proceedings "a court or arbitrator might fill [a] gap" left in the CBA "by


                                                 17
interpreting the silence ofthe contract as pregnant in light of other provisions"(citing Nat*l

Metalcrafters Div. of Keystone Consol. Indus, v. McNeil. 784 F.2d 817, 824(7th Cir. 1986))).

Consistent with the exhaustion principles underlying Section 301 and the judicial preference for

arbitration, this interpretive analysis is best undertaken by "individuals with intimate knowledge"

of the terms of the CBA and "how other employers covered by the Atrium LPN CBA" may have

dealt with similar issues. Defs.' Br., EOF No. 24, at 11. Plaintiffs deductions claim is thus

preempted by Section 301 and his wage deduction claim must be resolved in accordance with the

CBA's dispute resolution procedures.

             c. Failure to Provide Accurate Wage Statements

          NYLL § 195(3) requires employers "furnish each employee with a statement with every

payment of wages" including "the regular hourly rates of pay; the overtime rate or rates of pay;
the number of regular hours worked, and the number of overtime hours worked." Plaintiff

alleges Defendants' wage statements did not accurately account for or include wages for

Plaintiffs overtime work. Resolving Plaintiffs wage statement claim thus requires interpreting

the CBA's terms ofemployment and specifically whether Plaintiff was entitled to overtime

wages for the hours worked between 35 and 40 in a work week. As discussed above, this inquiry

requires more than "mere consultation" with the CBA because it requires interpretation of

specific terms of art, cf. Scott. 592 F. Supp. 2d at 406, and as a result Plaintiffs wage statement

claim is preempted by Section 301.




    Ill      Clear and Unmistakable Intent to Arbitrate




                                                 18
       Defendants also argue that because the CBA conveys a "clear and unmistakable" intent to

arbitrate statutory claims related to "overtime or employee classification," regardless of whether

Plaintiffs claims are precluded or preempted by Section 301,they must be resolved in

accordance with the CBA's grievance and arbitration procedures, and not in federal court. In

response. Plaintiff contends that the CBA does not convey a "clear and unmistakable" intent to

arbitrate statutory claims because the relevant grievance provisions are "too generalized" and fail

to "identify the specific statutes the agreement purports to incorporate or include an arbitration

clause that explicitly refers to statutory claims." PI. Br., EOF No. 26, at 10-11. The Court agrees

that the CBA does not evince a "clear and unmistakable" intent to commit purely statutory

claims to arbitration. Nevertheless, because Plaintiffs statutory claims are either precluded or

preempted by Section 301 the "clear and unmistakable" standard is inapplicable and the CBA's

grievance and arbitration provisions govern what are, fundamentally. Plaintiffs contract claims.

        The "clear and unmistakable" waiver standard is "exacting" and "based on a general

disfavoring of Unions waiving individual rights." Abdullaveva v. Attending Homecare Servs.,

Inc., 2018 WL 1181644, at *5(E.D.N.Y. Mar. 5,2018). If a CBA does not name or incorporate

a particular statute into the arbitration clause or "expressly specify that all disputes, including

those arising underfederal law, are subject to arbitration," the CBA arbitration provision is "too

broad and general to demonstrate the requisite clear and unmistakable intent to submit allfederal

statutory claims to arbitration." Alderman. 733 F. Supp. 2d at 470(emphasis added); see also

Lawrence. 841 F.3d at 83-85.

        Here, the relevant CBA provision states "[a]ll complaints, disputes, controversies or

grievances... involving questions of interpretation or application of any clause ofthis

Agreement, or any acts, conduct or relations between any ofthe parties hereto ...shall first be


                                                  19
discussed with the Employer or its designee" and then goes on to explain that "[g]rievances

arising from overtime claims, Employee classification claims, and/or matters relating to the

Employee's classification, shall be presented within fifteen months after the claim arose or after

such claim should reasonably have become known, which ever is later. Failure to give such

notice within the time set forth herein shall be deemed a waiver ofthe right to submit the

grievance to arbitration as hereinafter set forth." ECF No. 23-3, at 7(emphasis added).

       Evaluating the overtime and employee classification grievance provision in light ofthe

more general grievance procedures that precede it, the overtime and employee classification

provision does not represent a "clear and unmistakable" waiver. First, the CBA's grievance

procedures refer to disputes "involving questions ofinterpretation or application" ofthe CBA "or

any acts or relations between any of the parties [thereto]" and then go on to describe more

detailed grievance procedures for overtime and employee classification disputes without ever

referring to the FLSA or any other federal or state law. It would be reasonable to apply the same

limiting principle to the "overtime and employee classification" grievance procedures as in the
immediately preceding provision, which limits overtime and employee classification disputes to

those "involving questions of interpretation or application" ofthe CBA. ECF No. 23-3, at 7.

Second, nowhere does the CBA contain an explicit waiver for all statutory claims or at least all

FLSA and NYLL claims. Alderman. 733 F. Supp. 2d at 470. The CBA does not make it "clear"

or "unmistakable" that the overtime and employee classification grievance procedures apply

beyond disputes arising under the CBA and "involving questions ofinterpretation or application
of the CBA."

        Nevertheless, because Plaintiffs claims are precluded or preempted by Section 301 and

his entitlement to overtime wages "hinges on [a] contractual right," "his initial recourse ... is


                                                 20
through the CBA dispute resolution procedures" and the "clear and unmistakable" standard does

not apply. Hoops. 822 F. Supp. 2d at 307-08; cf. Alderman. 733 F. Supp. 2d at 469(where CBA

"only guarantees" employees an 18% gratuity, a "claim for more than 18% is not properly one

under the CBA" but a statutory claim under the NYLL). Plaintiffs entitlement to overtime

wages falls outside the FLSA,at least initially, but within the CBA's scope of coverage. As a

result. Plaintiffs claim to overtime wages "is not properly one under the FLSA," but a contract

claim under the CBA and subject to the CBA's dispute resolution procedures. Alderman. 733 F.

Supp. 2d at 469.

                                        CONCLUSION


       Defendants' motion for summary judgment is granted and Plaintiffs FLSA and NYLL

claims are dismissed. Plaintiffs FLSA claim is precluded and Plaintiffs NYLL claims are

preempted by Section 301 ofthe LMRA because, as a practical matter, they are inextricably

intertwined with the CBA and resolving these claims in federal court would disturb the

judiciary's preference for agreed-upon contractual remedies. Accordingly, Plaintiffs overtime
and other wage-related claims must be resolved in accordance with the CBA's grievance and
arbitration procedures.

SO ORDERED.


Dated: Brooklyn, New York
       March       2019

                                                        s/Raymond J. Dearie

                                                                  [. DEARIE
                                                    United States District Judge




                                               21
